Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In re O.W. Loyd, II                                    Appeal from the 402nd District Court of
                                                        Wood County, Texas (Tr. Ct. No. 2019-
 No. 06-19-00077-CV                                     307). Memorandum Opinion delivered by
                                                        Justice Stevens, Chief Justice Morriss and
                                                        Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED SEPTEMBER 12, 2019
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk